NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VALENDO FELIPE LOPEZ-DIAZ, AKA                  No.    15-70712
Valendo Lopez,
                                                Agency No. A087-902-174
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Valendo Felipe Lopez-Diaz1, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
           In petitioner’s testimony before the immigration judge and in his
Opening Brief, he asserts that his true name is Galindo Felipe Lopez Quiej.
from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

      We reject Lopez-Diaz’s argument that the IJ lacked jurisdiction or otherwise

erred by denying his asylum application on the merits without first determining

whether the application was time barred. See 8 C.F.R. §§ 1003.14(a),

1240.1(a)(ii); see also Simeonov, 371 F.3d at 538 (courts and agencies are not

required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s conclusion that Lopez-Diaz

failed to establish that he would be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, Lopez-Diaz’s

asylum and withholding of removal claims fail.




                                          2                                  15-70712
      Substantial evidence supports the agency’s denial of CAT protection

because Lopez-Diaz failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-70712